DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 6/23/2022 has been entered. Claims 16-17, 22, 24-25, 27-29, 32, and 38-40 remain pending in the present application. Claims 18 and 37 have been cancelled. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-19, 21-22, 24-25, and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen et al. (US PGPUB 20100301605) in view of Damgaard et al. (US PGPUB 20110243706) in view of Egedal et al. (US PGPUB 20120146331) in view of Gjerlov et al. (US PGPUB 20120217748).

Regarding Claim 16; Nielsen teaches; A method for reducing vibrations in one or more rotor blades of a wind turbine when the wind turbine is in standstill conditions during a commissioning phase of the wind turbine, the method comprising performing the following operations during the commissioning phase: (Nielsen; at least Abstract; paragraph [0012]; disclose a system and method for reducing edgewise vibrations of a wind turbine in an idling/standstill condition) 
using sensors mounted on the blades, measuring one or more deformation parameters indicative of oscillations induced in the blades and generating an input signal; (Nielsen; at least paragraph [0074]; disclose wherein the wind turbine contains accelerometers at each of the blades to detect if the blades are experiencing oscillations and wherein the sensors generate input signals)
determining, at a dedicated controller for an auxiliary drive system, a vibration of one or more of the blades by analyzing the input signal for vibration frequencies from the blade oscillations, (Nielsen; at least paragraph [0074] and [0079]; disclose wherein the wind determines detection means (21) can determine if the measured oscillations are indicative of edgewise vibrations of the wind turbine)
and generating, at the dedicated controller, an output signal to operate the auxiliary drive system to reduce the vibration; (Nielsen; at least paragraph [0079]; disclose wherein if the detection means (21) determines the edgewise vibrations are above a certain level the control means (14) will adjust the pitch of the wind turbine blades to reduce the vibrations)
wherein the auxiliary drive system is one of a pitch system for adjusting a pitch angle of the rotor blades or a yaw system for rotating a nacelle around a rotational axis with the respect to a tower of the wind turbine; and (Nielsen; at least paragraph [0080]; disclose a pitching means (13) (auxiliary drive system) for controlling the pitch of wind turbine blades)
wherein during operational conditions of the wind turbine after the commissioning phase, the auxiliary drive system is controllable with the wind turbine controller and during standstill conditions of the commissioning phase, the auxiliary drive system is controlled with the dedicated controller; (Nielsen; at least paragraphs [0080] and [0086]; disclose controlling a pitching means (i.e. auxiliary pitch drive system) using a control means (14) and where the control means controls the pitching of the blades using the auxiliary drive mechanism during normal operation (i.e. after commissioning phase has been completed))
with the dedicated controller, analyzing the input signal for the vibration frequencies of the blades that fall within a critical range; and (Nielsen; at least paragraph [0095]; disclose wherein the vibration input is analyzed and it is determined whether the vibration frequencies fall within certain critical ranges (i.e. 0.1 and 5 Hz) that would indicate edgewise vibrations are occurring)
wherein the output signal is generated to operate the auxiliary drive system only when the vibration frequencies fall within the critical range. (Nielsen; at least paragraph [0079] and [0095]; disclose wherein the controller outputs a pitch control signal when the vibration frequencies fall within the determined ranges)
Nielsen appears to be silent on; A method for reducing vibrations in one or more rotor blades of a wind turbine when the wind turbine is in standstill conditions during a commissioning phase of the wind turbine, the method comprising performing the following operations during the commissioning phase:
using sensors mounted on the blades, measuring one or more deformation parameters indicative of oscillations induced in the blades and generating an input signal;
determining, at a dedicated controller for an auxiliary drive system, a vibration of one or more of the blades by analyzing the input signal for vibration frequencies from the blade oscillations,  
wherein the dedicated controller for the auxiliary drive system is separate from a wind turbine controller;
wherein during operational conditions of the wind turbine after the commissioning phase, the auxiliary drive system is controllable with the wind turbine controller and during standstill conditions of the commissioning phase, the auxiliary drive system is controlled with the dedicated controller;
wherein the output signal is generated to operate the auxiliary drive system only when the vibration frequencies fall within the critical range.
However, Damgaard teaches; determining, at a dedicated controller for an auxiliary drive system, a vibration of one or more of the blades by analyzing the input signal for vibration frequencies from the blade oscillations, (Damgaard; at least Abstract; Fig. 6; paragraphs [0031]-[0033]; disclose a wind turbine system and method which includes a dedicated auxiliary device (14) for controlling wind turbine components (16) during transportation or standstill conditions)
wherein the dedicated controller for the auxiliary drive system is separate from a wind turbine controller; (Damgaard; at least Figs. 6 and 7; paragraphs [0052]-[0056]; disclose a separate auxiliary controller (element 14 of Figs. 6 & 7 of Damgaard) (i.e. not connected to any other control means such as the wind turbine control means (element 25 of Fig. 5 of the reference of Nielsen) which controls components of a wind turbine during transport or standstill based on sensor data sent and analyzed directly by the auxiliary controller)
wherein during operational conditions of the wind turbine after the commissioning phase, the auxiliary drive system is controllable with the wind turbine controller and during standstill conditions of the commissioning phase, the auxiliary drive system is controlled with the dedicated controller; (Damgaard; at least Figs. 6 and 7; paragraphs [0052]-[0056]; disclose a separate auxiliary controller (i.e. not connected to any other control means such as the control means (14) of Nielsen) which controls components of a wind turbine during transport or standstill based on sensor data sent and analyzed directly by the auxiliary controller)
wherein the output signal is generated to operate the auxiliary drive system only when the vibration frequencies fall within the critical range. (Damgaard; at least Figs. 6 and 7; paragraphs [0052]-[0056]; disclose a separate dedicated auxiliary controller (control means (14)).
Nielsen and Damgaard are analogous art because they are from the same field of endeavor or similar problem solving area, of wind turbine control systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of providing an auxiliary controller for controlling wind turbine components separate from a main controller as taught by Damgaard with the known system of a wind turbine standstill control system of Nielsen to yield the known results of efficient control of a wind turbine. One would be motivated to combine the cited references in order to help avoid potential damage and improving the lifetime of the wind turbine components as discussed by Damgaard (paragraph [0035]).
the combination of Nielsen and Damgaard appear to be silent on; A method for reducing vibrations in one or more rotor blades of a wind turbine when the wind turbine is in standstill conditions during a commissioning phase of the wind turbine, the method comprising performing the following operations during the commissioning phase:
using sensors mounted on the blades, measuring one or more deformation parameters indicative of oscillations induced in the blades and generating an input signal;
However, Egedal teaches; using sensors mounted on the blades, measuring one or more deformation parameters indicative of oscillations induced in the blades and generating an input signal; (Egedal; at least paragraph [0006]; disclose a system and method for reducing vibrations on wind turbine blades of a wind turbine and wherein the system includes sensors that are affixed to the blades as inputs for determining the vibrations are occurring)
Nielsen, Damgaard, and Egedal are analogous art because they are from the same field of endeavor or similar problem solving area, of wind turbine control systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of mounting vibration sensors to the blades of a wind turbine as taught by Egedal with the known system of a wind turbine standstill control system of Nielsen and Damgaard to yield the known results of efficient control of a wind turbine. One would be motivated to combine the cited references in order to dampen vibrations of the blades of a wind turbine to avoid damage to the turbine as discussed by Egedal (paragraph [0004]).
The combination of Nielsen, Damgaard, and Egedal appear to be silent on; A method for reducing vibrations in one or more rotor blades of a wind turbine when the wind turbine is in standstill conditions during a commissioning phase of the wind turbine, the method comprising performing the following operations during the commissioning phase:
However, Gjerlov teaches; A method for reducing vibrations in one or more rotor blades of a wind turbine when the wind turbine is in standstill conditions during a commissioning phase of the wind turbine, the method comprising performing the following operations during the commissioning phase: (Gjerlov; at least paragraphs [0003], [0008]-[0009], and [0021]; discloses using a controller to reduce vibration in a wind turbine during standstill conditions and wherein the control is performed, for example, during a site calibration phase, which is being interpreted as commissioning of the standstill vibration control system thus showing control of the system during a commissioning phase).
Nielsen, Damgaard, Egedal, and Gjerlov are analogous art because they are from the same field of endeavor or similar problem solving area, of wind turbine control systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of controlling the wind turbine at standstill conditions such as a commissioning phase as taught by Gjerlov with the known system of a wind turbine standstill control system of Nielsen, Damgaard, and Egedal to yield the known results of efficient control of a wind turbine. One would be motivated to combine the cited references in order to decrease the cost of energy as discussed by Gjerlov (paragraph [0004]).

Regarding Claim 17; the combination of Nielsen, Damgaard, Egedal, and Gjerlov further teach; The method according to claim 16, wherein the blades are arranged with a pitch angle of substantially 0 degrees in the standstill conditions. (Nielsen; at least paragraph [0060]; disclose wherein the blades of the wind turbine are feathered (rotated to zero degrees) which adjusts the turbine blades parallel to the wind and thus putting the wind turbine in a standstill, parked position).

Regarding Claim 19; the combination of Nielsen, Damgaard, Egedal, and Gjerlov The method according to claim 16, further comprising: supplying the dedicated controller and the auxiliary drive system with power from a dedicated power source for the auxiliary drive system. (Damgaard; at least Fig. 6; at least paragraph [0134]; disclose wherein the auxiliary controller and drive system is powered using a dedicated diesel motor).

Regarding Claim 21; the combination of Nielsen, Damgaard, Egedal, and Gjerlov The method according to claim 16, wherein the determining the vibration of the one or more blades, comprises: determining whether the one or more blades is oscillating in an edgewise direction relative to a chord of blade. (Nielsen; at least paragraph [0008]; disclose wherein determining the vibration of one or more blades comprises determining whether the blades are oscillating in an edgewise direction).

Regarding Claim 22; the combination of Nielsen, Damgaard, Egedal, and Gjerlov The method according to claim 16 further comprising: generating, at the dedicated controller, an output signal to operate the auxiliary drive system when the vibration is eliminated, so as to return the auxiliary drive system back to a default standstill position. (Nielsen; at least paragraph [0089]; disclose wherein the blades are returned to their original position after the vibrations are eliminated).

Regarding Claim 24; the combination of Nielsen, Damgaard, Egedal, and Gjerlov The method according to claim 16, wherein the auxiliary drive system is the pitch system and the output signal includes a command to adjust the blade pitch to an extent where the vibration is reduced. (Nielsen; at least paragraph [0037] and [0080]; disclose wherein the auxiliary drive system is a pitch mechanism and the system adjusts the blade pitch to the extent such as to reduce the vibration).

Regarding Claim 25; the combination of Nielsen, Damgaard, Egedal, and Gjerlov further teach; The method according to claim 24, wherein the blade pitch angle is adjusted in a range of 10 - 90 degrees to reduce the vibration. (Gjerlov; at least paragraph [0017]; disclose wherein the system adjusts the pitch system from 5-45 degrees in order to alleviate vibrations in the blades).

Regarding Claim 27; the combination of Nielsen, Damgaard, Egedal, and Gjerlov further teach; The method according to claim 26, wherein the auxiliary drive system is the yaw system and the output signal includes a command to adjust the yaw of the wind turbine to an extent where the vibration is reduced. (Gjerlov; at least paragraphs [0015]-[0016]; disclose wherein the output signal adjusts the yaw of the wind turbine in order to avoid critical load areas which induce edgewise vibrations on the turbine and as such, the yaw adjustment is made to reduce vibrations induced on the turbine).

Regarding Claim 28; the combination of Nielsen, Damgaard, Egedal, and Gjerlov further teach; The method according to claim 27, wherein the yaw angle is adjusted in a range of 15 - 90 degrees. (Gjerlov; at least paragraph [0015]; disclose wherein the yaw angle is adjusted in the range of 30-360 degrees).

Regarding Claim 29; Nielsen teaches; A wind turbine, comprising: (Nielsen; Fig. 1)
a nacelle; (Nielsen; Fig. 1; paragraph [0055])
a tower; (Nielsen; Fig. 1; paragraph [0055])
rotor blades; (Nielsen; Fig. 1; paragraph [0055])
a wind turbine controller; (Nielsen; Claim 1)
one or more sensors mounted on the rotor blades for measuring oscillations induced in one or more of the rotor blades; (Nielsen; at least paragraph [0017])
an auxiliary drive system for driving one or more components of the wind turbine, the auxiliary drive system comprising one of a pitch system for adjusting a pitch angle of the rotor blades or a yaw system for rotating the nacelle around a rotational axis with the respect to the tower; (Nielsen; at least paragraph [0080]; disclose a pitching means (13) (auxiliary drive system) for controlling the pitch of wind turbine blades)
the wind turbine controller configured to control the auxiliary drive system during operational conditions of the wind turbine; (Nielsen; at least paragraphs [0080] and [0086]; disclose controlling a pitching means (i.e. auxiliary pitch drive system) using a control means (14) and where the control means controls the pitching of the blades using the auxiliary drive mechanism during normal operation).
the dedicated controller configured to directly determine a vibration frequency in the one or more of the rotor blades based on the measured blade oscillations and to generate an output signal to operate the auxiliary drive system to reduce the oscillations when the wind turbine is in standstill conditions. (Nielsen; at least paragraph [0008]; disclose wherein the system is able to determine an edgewise vibration is occurring based on a deformation of a rotor blade and generates an output signal to reduce the vibration).
Nielsen appears to be silent on; one or more sensors mounted on the rotor blades for measuring oscillations induced in one or more of the rotor blades;
a dedicated controller configured to control the auxiliary drive system, independently from the wind turbine controller during standstill conditions when the wind turbine is in a non-operational commissioning phase; and 
However, Damgaard teaches; an auxiliary drive system for driving one or more components of the wind turbine; (Damgaard; at least Abstract; Fig. 6; paragraphs [0031]-[0033]; disclose a wind turbine system and method which includes a dedicated auxiliary device (controller) for controlling wind turbine components during transportation or standstill conditions)
a dedicated controller configured to control the auxiliary drive system, independently from the wind turbine controller during standstill conditions when the wind turbine is in a non-operational commissioning phase; and  (Damgaard; at least Figs. 6 and 7; paragraphs [0052]-[0056]; disclose a separate auxiliary controller (i.e. not connected to any other control means such as the control means (14) of Nielsen) which controls components of a wind turbine during transport or standstill based on sensor data sent and analyzed directly by the auxiliary controller).
Nielsen and Damgaard are analogous art because they are from the same field of endeavor or similar problem solving area, of wind turbine control systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of providing an auxiliary controller for controlling wind turbine components separate from a main controller as taught by Damgaard with the known system of a wind turbine standstill control system of Nielsen to yield the known results of efficient control of a wind turbine. One would be motivated to combine the cited references in order to help avoid potential damage and improving the lifetime of the wind turbine components as discussed by Damgaard (paragraph [0035]).
The combination of Nielsen and Damgaard appear to be silent on; one or more sensors mounted on the rotor blades for measuring oscillations induced in one or more of the rotor blades;
a dedicated controller configured to control the auxiliary drive system, independently from the wind turbine controller during standstill conditions when the wind turbine is in a non-operational commissioning phase;
However, Egedal teaches; one or more sensors mounted on the rotor blades for measuring oscillations induced in one or more of the rotor blades; (Egedal; at least paragraph [0006]; disclose a system and method for reducing vibrations on wind turbine blades of a wind turbine and wherein the system includes sensors that are affixed to the blades as inputs for determining the vibrations are occurring)
Nielsen, Damgaard, and Egedal are analogous art because they are from the same field of endeavor or similar problem solving area, of wind turbine control systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of mounting vibration sensors to the blades of a wind turbine as taught by Egedal with the known system of a wind turbine standstill control system of Nielsen and Damgaard to yield the known results of efficient control of a wind turbine. One would be motivated to combine the cited references in order to dampen vibrations of the blades of a wind turbine to avoid damage to the turbine as discussed by Egedal (paragraph [0004]).
The combination of Nielsen, Damgaard, and Egedal appear to be silent on; a dedicated controller configured to control the auxiliary drive system, independently from the wind turbine controller during standstill conditions when the wind turbine is in a non-operational commissioning phase;
However, Gjerlov teaches; a dedicated controller configured to control the auxiliary drive system, independently from the wind turbine controller during standstill conditions when the wind turbine is in a non-operational commissioning phase; (Gjerlov; at least paragraphs [0003], [0008]-[0009], and [0021]; discloses using a controller to reduce vibration in a wind turbine during standstill conditions and wherein the control is performed, for example, during a site calibration phase, which is being interpreted as commissioning of the standstill vibration control system thus showing control of the system during a commissioning phase).
Nielsen, Damgaard, Egedal, and Gjerlov are analogous art because they are from the same field of endeavor or similar problem solving area, of wind turbine control systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of controlling the wind turbine at standstill conditions such as a commissioning phase as taught by Gjerlov with the known system of a wind turbine standstill control system of Nielsen, Damgaard, and Egedal to yield the known results of efficient control of a wind turbine. One would be motivated to combine the cited references in order to decrease the cost of energy as discussed by Gjerlov (paragraph [0004]).

Claims 20 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen et al. (US PGPUB 20100301605) in view of Damgaard et al. (US PGPUB 20110243706) in view of Egedal et al. (US PGPUB 20120146331) in view of Gjerlov et al. (US PGPUB 20120217748) in further view of Burra et al. (US PGPUB 20140145439).

Regarding Claim 20; the combination of Nielsen, Damgaard, Egedal, and Gjerlov appear to be silent on; The method according to claim 19, wherein the dedicated power source comprises a battery or an ultracapacitor which stores a predefined amount of energy to supply the dedicated controller and the auxiliary drive system during a predefined period of time.
However, Burra teaches; (at least Fig. 2; paragraphs [0006]-[0007]; at least claim 6) disclose a system and method for providing backup battery power to a wind turbine controller (i.e. dedicated controller) and wherein the system determines whether the battery backups have a predefined power level, and if so, sending the predetermined power to control the wind turbine to reduce wind induced loading on the wind turbine at a predetermined time.
Nielsen, Damgaard, Egedal, Gjerlov, and Burra are analogous art because they are from the same field of endeavor or similar problem solving area, of wind turbine control systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of storing a predetermined amount of energy for controlling a controller at a predetermined time as taught by Burra with the known system of a wind turbine standstill control system of Nielsen, Damgaard, Egedal, and Gjerlov to yield the known results of efficient control of a wind turbine. One would be motivated to combine the cited references in order to decrease the wind loading on a wind turbine using the stored backup energy as discussed by Burra (paragraph [0016]).

Regarding Claim 32; the combination of Nielsen, Damgaard, Egedal, and Gjerlov appear to be silent on; The wind turbine according to claim 29, further comprising a dedicated power source that stores a predefined amount of energy to feed the dedicated controller and the auxiliary drive system during a predefined period of time.
However, Burra teaches; (at least Fig. 2; paragraphs [0006]-[0007]; at least claim 6) disclose a system and method for providing backup battery power to a wind turbine controller (i.e. dedicated controller) and wherein the system determines whether the battery backups have a predefined power level, and if so, sending the predetermined power to control the wind turbine to reduce wind induced loading on the wind turbine at a predetermined time.
Nielsen, Damgaard, Egedal, Gjerlov, and Burra are analogous art because they are from the same field of endeavor or similar problem solving area, of wind turbine control systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of storing a predetermined amount of energy for controlling a controller at a predetermined time as taught by Burra with the known system of a wind turbine standstill control system of Nielsen, Damgaard, Egedal, and Gjerlov to yield the known results of efficient control of a wind turbine. One would be motivated to combine the cited references in order to decrease the wind loading on a wind turbine using the stored backup energy as discussed by Burra (paragraph [0016]).

Claims 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen et al. (US PGPUB 20100301605) in view of Damgaard et al. (US PGPUB 20110243706) in view of Egedal et al. (US PGPUB 20120146331) in view of Gjerlov et al. (US PGPUB 20120217748) in further view of Ostergaard et al. (US PGPUB 20190154001).

Regarding Claim 38; The combination of Nielsen, Damgaard, Egedal, and Gjerlov appear to be silent on; The method according to claim 16, comprising: and determining from the vibration frequencies whether a resonance condition exists for one or more of the rotor blades.
However, Ostergaard teaches; and determining from the vibration frequencies whether a resonance condition exists for one or more of the rotor blades. (Ostergaard; at least paragraph [0009]; disclose determining a whirling mode frequency (i.e. resonance condition exists in the wind turbine) is occurring based on the edgewise vibration frequency of the rotor blade).
Nielsen, Damgaard, Egedal, Gjerlov, and Ostergaard are analogous art because they are from the same field of endeavor or similar problem solving area, of wind turbine control systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of determining a resonance condition exists as taught by Ostergaard with the known system of a wind turbine standstill control system of Nielsen, Damgaard, Egedal, and Gjerlov to yield the known results of efficient control of a wind turbine. One would be motivated to combine the cited references in order to determine when hazardous conditions exist which could negatively impact the health of the wind turbine as discussed by Ostergaard (paragraph [0009]).

Regarding Claim 39; the combination of Nielsen, Damgaard, Egedal, Gjerlov, and Ostergaard further teach; The method according to claim 38, wherein the resonance condition is determined when the vibration frequencies exceed a resonance threshold value. (Ostergaard; at least paragraph [0006]; disclose wherein the whirling condition (resonance condition) is determined when the vibration frequency exceeds a resonant threshold).

Regarding Claim 40; the combination of Nielsen, Damgaard, Egedal, Gjerlov, and Ostergaard further teach; The method according to claim 38, wherein the resonance condition is determined when the vibration frequencies increase over a defined time period. (Ostergaard; at least paragraph [0064]; disclose wherein the whirling condition is determined when the vibration frequencies increase over a predetermined period of time).

Response to Arguments
Applicant's arguments filed 6/23/2022 have been fully considered but they are not persuasive. 

In particular, the applicant argues, see page 7 of the arguments and remarks filed 6/23/2022, that the reference of Gjerlov fails to teach operation of a standstill wind turbine during a commissioning phase of the wind turbine. The office respectfully disagrees.

First, the limitation requires a standstill condition of the wind turbine which the reference of Gjerlov is directed specifically to (see abstract, paragraph [0003]). Second, the limitation requires that the condition of the wind turbine be utilized in a commissioning phase. The office is interpreting that the commissioning phase is a phase in which the wind turbine would be in a standstill condition as it has not been properly programmed to operate as intended and further tests are being conducted to build operation information. Gjerlov teaches developing a system to monitor the edgewise impact of the blades at various angles and storing the results (i.e. paragraphs [0008]-[0009]), which can in theory be done online. Where Gjerlov distinguishes itself and where the office interprets that the system is controlled during a commissioning phase is demonstrated in paragraph [0021], which discloses the system is “site-calibrated”, which calibration of systems is an activity performed during a commissioning phase and prior to online operation. Thus, the office interprets the calibration of the standstill vibration control as being performed during a “commissioning phase”. 

In order to promote compact prosecution, and if the specification provides sufficient support, if the controllers themselves are programmed to be able to determine whether the wind turbine is in a commissioning phase or in an online phase, that is to say there is some signal to indicate to each controller the phase of the wind turbine, and based on the determined signal performing the associated control functions, that would provide substantially more than the current prior art of record and require further search and consideration. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W CARTER whose telephone number is (469)295-9262. The examiner can normally be reached 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.W.C./Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117